Hodges, J.
1. On the trial of one charged with stealing a cow, the prosecutor testified: “It was my property and I have never seen it since. It is missing from the l-ange, and its range is in Liberty county, Georgia” (the county in which the venue of the crime was laid in the indictment). Held: This testimony was sufficient to establish the venue.
2. It was not necessary for the judge, in defining to the jxxry the elements of'larceny, to say that the larceny must have been committed in the county in which the tidal was had; and it was not necessary to instruct the jury that it must have been committed at the time alleged or within four years preceding the finding of the indictment. It does not appear that such instructions were requested, and the court charged the jury as to the burden on the State to prove the allegations of the indictment.
3. The verdict was authorized by the evidence. Judgment affirmed.